Exhibit 10.1
 
Note and Warrant Amendment




This Note and Warrant Amendment (“Amendment”) is made and entered into as of
November 15, 2011, by and among The Brainy Brands Company, Inc., a Delaware
corporation (the “Company”), and the parties identified on the signature page
hereto (“Subscribers”).  Capitalized terms used but not defined herein will have
the meanings assigned to them in the Subscription Agreements (as defined below).


WHEREAS, the Company and Subscribers entered into Subscription Agreements dated
as of November 24, 2010,  April 18, 2011, and August 11, 2011 (“August
Offering”) (each a “Subscription Agreement”);


WHEREAS, pursuant to the Subscription Agreements, the Company issued to the
Subscribers secured convertible promissory notes (“Notes”) and Warrants (the
“Warrants”);


WHEREAS, in connection with the Second Closing of the August Offering, the
Conversion Price of the Notes was reduced to $0.20 and the Purchase Price for
each Warrant Share was reduced to $0.20; and


WHEREAS, the Company desires to reduce the reduce the Conversion Price of the
Notes to $0.08 and the Purchase Price of the Warrant Shares to $0.08;


NOW, THEREFORE, the Company and the Subscribers hereby agree as follows:


1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Subscription Agreements shall have the meanings
given to such terms in the Subscription Agreements.


2.           Reduction of Conversion Price and Purchase Price. The Conversion
Price of the Notes and the Purchase Price of the Warrant Shares is hereby
reduced to $0.08, subject to further adjustment as set forth in the Notes and
the Warrants.


3.           Full Force and Effect.   Except as expressly set forth herein,
this Amendment shall not be deemed to be a waiver, amendment or modification of
any provisions of the Transaction Documents or of any right, power or remedy of
the Subscribers, or constitute a waiver of any provision of the Transaction
Documents (except to the extent herein set forth), or any other document,
instrument and/or agreement executed or delivered in connection therewith and
any other agreement to which the Subscribers may be parties to, in each case
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder.  Except as set forth herein, the Subscribers reserve
all rights, remedies, powers, or privileges available under the Transaction
Documents and any other agreement to which the Subscribers may be parties to, at
law or otherwise.  This Amendment shall not constitute a novation or
satisfaction and accord of the Transaction Documents or any other document,
instrument and/or agreement executed or delivered in connection therewith and
any other agreement to which the Subscribers may be parties to.  This Amendment
shall be included in the definition of the Transaction Documents.


4.           Holding Period.  The Company acknowledges and agrees that the
holding period of the Securities issued pursuant to the Transaction Documents
for purposes of Rule 144 under the Securities Act of 1933 remains unaffected by
the terms and transactions described in this Amendment, and is not reset or
restarted in any way as a result of the terms and transactions described in this
Amendment.


5.           Agreement.  Each of the undersigned states that he has read the
foregoing Amendment and understands and agrees to it.


6.           Counterparts.  This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to any other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered electronically, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were an original thereof.
 
 
1

--------------------------------------------------------------------------------

 


7.           Governing Law.  This Amendment will be governed by and interpreted
in the same manner as the Transaction Documents.


8.           Amendments.  This Amendment and any term hereof may be changed,
waived, discharged or terminated in the same manner as the Transaction
Documents.


9.           Severability.   The invalidity or unenforceability of any provision
hereof will in no way affect the validity or enforceability of any other
provision.






[Signature page to follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and the undersigned have caused this Amendment
to be executed as of the date first written above.
 

 
THE BRAINY BRANDS COMPANY INC.
the “Company”
           
By:
/s/ John Benfield          


“SUBSCRIBERS”



ALPHA CAPITAL ANSTALT        WHALEHAVEN CAPITAL FUND LIMITED                    
      By: 
/s/ Konrad Ackerman         
  By: 
/s/ Eric Weisblum
   
Name:  Konrad Ackerman  
   
Name:  Eric Weisblum
   
Title:  Director
   
Title:
                Principal Amount of Notes held: $500,000 (11/24/10)        
Principal Amount of Notes held: $500,000 (11/24/10)     Principal Amount of
Notes held: $137,500 (4/18/11)      Principal Amount of Notes held: $125,000
(4/18/11)     Principal Amount of Notes held: $137,500 (5/20/11)     Principal
Amount of Notes held: $125,000 (5/20/11)     Principal Amount of Notes held:
$72,800 (8/11/11)         Principal Amount of Notes held: $65,000 (8/11/11)    
Principal Amount of Notes held: $75,000 (9/23/11)       Principal Amount of
Notes held: $25,000 (9/23/11)              

 

FLM HOLDINGS LLC   FJD HOLDINGS LLC                           By: /s/ Samuel
DelPresto      By: /s/ Frank D’Agostino Jr.     Name: Samuel DelPresto         
Name: Frank D’Agostino Jr.     Title: Managing Member        Title: Managing
Member                 Principal Amount of Notes held: $206,488.89
(11/24/10)                       Principal Amount of Notes held: $250,000
(11/24/10)    
Principal Amount of Notes held: $150,000 (4/18/11)
         
Principal Amount of Notes held: $150,000 (5/20/11)
         
Principal Amount of Notes held: $25,000 (9/23/11)
       

 
BRILLIANT SINO INVESTMENT LIMITED
                              By: /s/ Andrew Lee           Name:  Andrew Lee    
      Title: Director                       Principal Amount of Notes held:
$300,000 (5/5/11)          
Principal Amount of Notes held: $10,000 (9/23/11)
       

 
 
3

--------------------------------------------------------------------------------

 
 

BRIO CAPITAL L.P.      EDWARD KARR                           By: /s/ Shaye
Hirsch         /s/ Edward Karr     Name: Shaye Hirsch           Title: Managing
Partner                      
Principal Amount of Notes held: $150,000 (11/24/10)
    Principal Amount of Notes held: $100,000 (11/24/10)    
Principal Amount of Notes held: $37,500 (4/18/11)
    Principal Amount of Notes held: $10,000 (9/23/11)    
Principal Amount of Notes held: $37,500 (5/20/11)
         
Principal Amount of Notes held: $20,800 (8/11/11)
         
Principal Amount of Notes held: $10,000 (9/23/11)
       

 

ADVENTURE VENTURES LLC      OSHER CAPITAL PARTNERS LLC                          
By: /s/ Ari Kluger         By: /s/ Ari Kluger     Name:               Title:    
                  Principal Amount of Notes held: $125,000 (11/24/10)     
Principal Amount of Notes held: $125,000 (11/24/10)    
Principal Amount of Notes held: $36,400 (8/11/11)
    Principal Amount of Notes held: $62,500 (4/18/11)           Principal Amount
of Notes held: $62,500 (5/20/11)  

 

MAIELLA INVESTMENT HOLDINGS LLC   BRISTOL INVESTMENT FUND, LTD.                
          By: /s/ Gerard Adams             By: /s/ Paul Kessler    
Name:  Gerard Adams      Name: Paul Kessler     Title:     Title: Director      
          Principal Amount of Notes held: $150,000 (11/24/10)        Principal
Amount of Notes held: $280,000 (11/24/10)           Principal Amount of Notes
held: $50,000 (4/18/11)           Principal Amount of Notes held: $50,000
(5/20/11)           Principal Amount of Notes held: $25,000 (8/11/11)          
Principal Amount of Notes held: $25,000 (9/23/11)  

 
BRISTOL CAPITAL ADISORS    
PROFIT SHARING PLAN
  BRISTOL CAPITAL, LLC                           By: /s/ Gerard Adams          
  By: /s/ Paul Kessler     Name:  Gerard Adams      Name: Paul Kessler    
Title: Authorized Signatory        Title:  Manager                 Principal
Amount of Notes held: $40,000 (11/24/10)        Principal Amount of Notes held:
$80,000 (11/24/10)           Principal Amount of Notes held: $50,000 (4/18/11)  
        Principal Amount of Notes held: $50,000 (5/20/11)  

 
BRISTOL CAPITAL ADISORS    
PROFIT SHARING PLAN
  BRISTOL CAPITAL, LLC                           By: /s/ Gerard Adams          
  By: /s/ Paul Kessler     Name:  Gerard Adams      Name: Paul Kessler    
Title: Authorized Signatory        Title:  Manager                 Principal
Amount of Notes held: $40,000 (11/24/10)        Principal Amount of Notes held:
$80,000 (11/24/10)           Principal Amount of Notes held: $50,000 (4/18/11)  
        Principal Amount of Notes held: $50,000 (5/20/11)  

 
 
4

--------------------------------------------------------------------------------

 
 
WHALEHAVEN OPPORTUNITIES FUND L.P.    
  AMPERSAND MANAGEMENT AS TRUSTEE OF THE MUNT TRUST                          
By: /s/ Eric Weisblum               By: /s/ Jean Paul Le Coeq/Isabelle Spaeth  
  Name:  Eric Weisblum     Name: Jean Paul Le Coeq/Isabelle Spaeth     Title:
Partner     Title: Authorized Signatories                 Principal Amount of
Notes held: $25,000 (4/18/11)     Principal Amount of Notes held: $25,000
(4/18/11)     Principal Amount of Notes held: $25,000 (5/20/11)     principal
Amount of Notes held: $25,000 (5/20/11)  

 
CANYONS TRUST
  PARK INVESTMENT HOLDINGS, LLC                           By: /s/ James F.
Heekin Jr.              By: /s/ Steven Spiegel     Name: James F. Heekin Jr.    
  Name: Steven Spiegel     Title: Its Trustee         Title:                
Principal Amount of Notes held: $50,000 (4/18/11)     Principal Amount of Notes
held: $37,500 (4/18/11)     Principal Amount of Notes held: $25,000 (5/20/11)  
  principal Amount of Notes held: $37,500 (5/20/11)  



The Company represents and acknowledges that the Subscribers whose signatures
are appended to this Amendment constitute a Majority in Interest.
 
 

 
THE BRAINY BRANDS COMPANY INC.
the “Company”
         
 
  /s/ John Benfield       By: John Benfield          


 

 
 
 
 
 
5